615 F.2d 401
80-1 USTC  P 9267
Ralph G. HOLDERNESS and Shirley J. Holderness, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1683.
United States Court of Appeals, Sixth Circuit.
Argued Feb. 1, 1980.Decided March 3, 1980.

Appeal from the United States Tax Court.
Joseph Levin, Dice, Sweeny, Sullivan & Feikens, Detroit, Mich., for petitioners-appellants.
M. Carr Ferguson, Asst. Atty. Gen., Jonathan S. Cohen, Gilbert E. Andrews, John A. Dudeck, Tax Div., U. S. Dept. of Justice, Washington, D. C., Stuart E. Seigel, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.
Before EDWARDS, Chief Judge, and CELEBREZZE and BROWN, Circuit Judges.
PER CURIAM.


1
Plaintiffs-appellants Holderness, who are husband and wife, appeal from a decision of the United States Tax Court affirming the Commissioner's disallowance of deductions for travel and entertainment expenses and losses incurred in the operation of a horse farm.  They contend that they did provide adequate substantiation for the business character of the expense items and that the Commissioner should have allowed deduction of losses for the five horse ranch operation on the 140 acre farm which they used for home.


2
Our review of this record does not convince us that we can appropriately hold that the adverse findings of fact of Tax Court Judge Tannenwald can be set aside as clearly erroneous.  The decision of the Tax Court is affirmed for the reasons set forth in the Tax Court's opinion, reported at P-H Memo T.C., par. 77,005 (1977).